                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

THOMAS ARNETT,                                                            PLAINTIFF
ADC #102277

v.                           4:18CV00941-SWW-JTK

MARTIAN, et al.                                                       DEFENDANTS

                                      ORDER

      Plaintiff has not responded to the Court’s March 28, 2019 Order directing him

to notify the Court of his current address and intent to continue prosecution with this

action, within thirty days. (Doc. No. 37). The copy of the Order sent to Plaintiff at

his last-known address was returned to the Court as undeliverable on April 4, 2019.

(Doc. No. 38)

      Rule LR5.5(c)(2) of the Rules of the United States District Courts for the

Eastern and Western Districts of Arkansas provides as follows:

                    It is the duty of any party not represented by counsel
                    to promptly notify the Clerk and the other parties to
                    the proceedings of any change in his or her address,
                    to monitor the progress of the case and to prosecute
                    or defend the action diligently . . . . If any communi-
                    cation from the Court to a pro se plaintiff is not
                                          1
                     responded to within thirty (30) days, the case may be
                     dismissed without prejudice. . . .

      In light of Plaintiff=s failure to respond, the Court finds that his Complaint

should be dismissed without prejudice for failure to prosecute. Accordingly,

      IT IS, THEREFORE, ORDERED that Plaintiff=s Complaint is DISMISSED

without prejudice.

      An appropriate Judgment shall accompany this Memorandum and Order.

      IT IS SO ORDERED this 13th day of May, 2019.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE




                                          2
